DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 9/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,687,234 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Lee et al. US 20190081844.  Lee discloses generating a phase tracking reference signal for estimating phase noise from a downlink signal, mapping the PTRS to a region to which a data channel is mapped with a prescribed Orthogonal Frequency Division Multiplexing symbol space in a downlink resource region.
Prior art of record does not disclose, in single or in combination, identifying a plurality of resource elements (REs) for a phase tracking reference signal (PTRS); receiving, from a base station, the PTRS on at least one RE among the plurality of REs; and performing a phase tracking using the PTRS received on the at least one RE, wherein an RE on which another reference signal is received among the plurality of REs is not used for the receiving of the PTRS, [[and]] wherein the phase tracking is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468